Citation Nr: 1755891	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include extraschedular consideration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously remanded in July 2015 for further development.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He also did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.

2.  The Veteran does not meet the schedular criteria for TDIU. 

3.  The Veteran's service connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for TDIU have not been met on a schedular or extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
	
A.  Duty to Notify

Under the Veterans Claim Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the Veteran is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an October 2009 letter prior to the initial adjudication of the claim.  Pelegrini vs. Prinicipi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 



B.  Duty to Assist

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and all identified, available, and relevant private treatment records have been obtained and associated with the record.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.  The Veteran was also provided with VA examinations, which contain a history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c);  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, concerning the first duty, the undersigned VLJ fully explained the issue involved in the increased rating claim.  Concerning the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.
D.  Stegall Compliance 

The Board finds that there was substantial compliance with the July 2015 Board remand directives.  Specifically, the Veteran underwent a VA examination in May 2016.  This VA examination is adequate to decide the matter.  Finally, the matter was readjudicated in a September 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).


II.  Merits of the Claims

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Increased Rating - Low Back Disability

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's disability is currently evaluated under DC 5243, applicable to intervertebral disc syndrome.  All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the current General Rating Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2017).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2017).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months evaluated as 10 percent disabling; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months evaluated as 20 percent disabling; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months evaluated as 40 percent disabling; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months rated as 60 percent disabling.  Note (1) of this provision provides that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the Veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's degenerative disc disease of the lumbar spine is currently evaluated as 10 percent disabling.  He seeks a higher rating.  

The Veteran was first examined for his lumbar spine disability in May 2010.  At that time, the Veteran endorsed fatigue, decreased motion, stiffness, and spasms.  He indicated that he experienced constant, moderate stabbing and dull pain.  He also reported severe weekly flare-ups that were exacerbated by prolonged walking, standing, and lifting.  The examiner indicated that the Veteran had not suffered from any incapacitating episodes of spine disease.  The Veteran was unable to walk more than a few yards and required the use of a cane.

Inspection of the spine revealed normal posture and head position, antalgic gait, and poor propulsion.  Abnormal spine curvatures present were list and lumbar lordosis.  Noted objective abnormalities of the thoracic sacrospinalis included guarding, pain with motion, and tenderness.  Muscle spasm, localized tenderness, or guarding was noted to be not severe enough to result in an abnormal gait or abnormal spinal contour.  

The examiner recorded range of motion measurements of forward flexion to 80 degrees, extension to 22 degrees, right lateral flexion to 22 degrees, left lateral flexion to 25 degrees, right rotation to 24 degrees, and left rotation to 26 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  The examiner diagnosed degenerative disc disease of the lumbar spine with mild functional limitation.

The Veteran testified at a hearing in April 2015.  The Veteran reported that his condition had worsened since the time of his initial filing.  He reported that he had lost range of motion, could only stand on his feet for two hours before his back began to hurt, had difficulty sleeping, and required an increase in dosage of his back medication.  

The Veteran was again examined for his back disability in April 2016.  At that time, the Veteran endorsed constant pain, with additional pain when standing for prolonged periods of time.  The Veteran further reported numbness in his feet and toes.  He did not report any flare-ups.  The examiner observed full range of motion, including after repetitive movements, with pain noted on forward flexion and extension.  There was evidence of pain with weight bearing and on palpation at the mid low back.  Pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repetitive use.  

The examiner indicated that the Veteran had muscle spasm of the thoracolumbar spine; however, it was not severe enough to result in abnormal gait or spinal contour.  The examiner noted that the Veteran had no neurologic abnormalities such as bowel or bladder problems and no IVDS.  He further noted that the Veteran walked with an antalgic gait, poor propulsion, and required the regular use of a cane due to his hip condition.  The examiner diagnosed moderate to severe degenerative spondylosis and arthritis with degenerative anterior subluxation of L4 on L5; degenerative disc disease from L1-L5; moderate to severe facet arthritis, status post L2-L3-L4 laminectomies; and moderate to severe degenerative changes of the thoracic spine with mild loss of height anteriorly at T11 and anterior wedging at right side of T12. 

In addition to the VA examination reports, the medical evidence of record includes private treatment records for the low back, which are consistent with the VA examination findings.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent.  There is no evidence that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In fact, during the May 2010 examination, the VA examiner indicated a forward flexion to 80 degrees.  The VA examiner noted a full range of motion during the April 2016 examination.  

Moreover, the evidence does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During the May 2010 examination, the examiner did note guarding, pain with motion, and tenderness, though not severe enough to result in an abnormal gait or abnormal spinal contour.  Upon examination in May 2016, the examiner indicated that the Veteran's muscle spasms were not severe enough to result in an abnormal gait or abnormal spinal contour.  

There is also no indication that the Veteran had incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The evidence shows no record of bed rest prescribed As such, to the extent this criterion is for application, the Veteran has not been shown to meet the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 10 percent for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating.  In this regard, the Board observes that the Veteran complained of pain during the May 2010 and May 2016 examinations.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the Board concludes that an evaluation in excess of 10 percent is denied, as his disability picture is not more closely approximated by a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine or a 20 percent rating under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a.

II.  TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34.  In other words, VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; and surgical scar, L5-S1 fusion associated with degenerative disc disease of the lumbar spine, evaluated as 0 percent disabling.  The Veteran's combined disability rating is evaluated at 10 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU on a schedular basis must be denied.  However, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities. 38 C.F.R. § 4.16(b).

The Board may not award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director of Compensation Service for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (the Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  The AOJ sought an opinion from the Director of Compensation Service in May 2016.  The AOJ included a full statement as to the Veteran's service-connected lumbar spine disability, employment history, and all other factors having a bearing on the issue of entitlement to TDIU with this referral.  In a June 2016 letter, the Director of Compensation Service concluded that entitlement to TDIU on an extraschedular basis was not warranted, as there was no indication that the Veteran could not obtain and maintain a substantially gainful occupation due to his service-connected lumbar spine disability.

Based on the evidence, the Board concludes that a TDIU is not warranted on an extraschedular basis.  The most probative evidence of record weighs against finding that the Veteran's service-connected lumbar spine disability precludes him from obtaining or engaging in substantially gainful employment.  The Board has considered the testimony of the Veteran as to his inability to work as a result of his service-connected lumbar spine disability, and these statements are found to be competent, credible, and probative as to the symptoms experienced and observed.  However, they are outweighed by the medical evidence of record, namely the April 2016 VA examiner's opinion, who undertook a detailed review of the Veteran's documented medical records and performed a complete physical examination of the Veteran.  

During the April 2016 examination, the examiner found that the Veteran's lumbar spine disability had a moderate impact on his ability to work in a physical job that required walking, lifting, pulling, or pushing objects heavier than twenty pounds.  Further, the examiner determined that the Veteran's back condition would have a mild impact on his ability to work in a sedentary job where he has to sit at a desk and work at a computer or answer the telephones.  

The Board finds that the symptomatology associated with the service-connected lumbar spine disability is appropriately compensated by the currently assigned ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Having reviewed the record, the Board finds the weight of the clinical evidence does not support his contentions that his service-connected lumbar spine disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  As a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and his claim of entitlement to a TDIU must be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


